AO 245B (CASDRev. 02/18)Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Ot`fenses Committed On or After November l, 1987)
MANUEL GONZALEZ (l)

Case Number: 3:18-CR-03932-JAH

 

Christian M. Ham

 

 

 

Defendant’s Attomey
REGISTRATloN No. 71775-298 F l L. E D
[:| w
FE
THE DEFENDANT: B 14 2019
§ pleaded guilty to count(s) Orle Of the Information. m FEK U S m`.q-mm»f NmR-r
was found guilty on count(s) sou RN ulsra:ut or cAi,lFoRNlA
after a plea of not guilty B\' l "‘F`"UTY l

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and 5ection l Nature of Offense Count

8:1324(A)(1](A)(|i),(V)(li), and (A)(l)(B)(l) - Transportation Of Certain A|iens For Financia| Gain l
and Aiding and Abetting

 

The defendant is sentenced as provided in pages 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

ij The defendant has been found not guilty on count(s)

 

§ Count(s) 2,3 dismissed on the motion ofthe United States.

m Assessment : $100.00.

JVTA Assessment*: $

;,Iustice for Victims of Trafficking Act of2()15. Pub. L. No. l 14-22.
>X* No fine E Forfeiture pursuant to order filed , included herein,
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv ll. 2019

te of Imposition of Sentence

0N. JOHN A. §<)“USTON

ITED STATES DISTRICT IUDGE

 

3:18-CR~03932-JAH

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MANUEL GONZALEZ (l) Judgment - Page 2 of 3
CASE NUMBER: 3:18-CR-03932-JAH

PROBATION

The defendant is hereby sentenced to probation for a term of:
four (4) years as to count l.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ojenses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

§ The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifappi'i'cab!e.)

iZ] The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

g The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

l:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check nfapplicable.)
The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in thisjudgment.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfii|ly all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling_ training. or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase possess. use, distribute or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

lO) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer:

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3:18-CR-O3932-JAH

AO 2455 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MANUEL GONZALEZ ( l) Judgment - Page 3 of 3
CASE NUMBER: 3:18-CR-03932-JAH

SPECIAL CONDITIONS OF SUPERVISION

1. Comp|ete 60 hours of community service in a program approved by the probation officer within the first two years
of supervision

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the
defendant shall warn any other residents that the premises may be subject to searches pursuant to this condition.

4. Be monitored for a period of four months, with the location monitoring technology at the discretion of the
probation officer. The offender shall abide by all technology requirements and shall pay all or part of the costs of
participation in the location monitoring program, as directed by the court and/or the probation officer. In addition
to other court-imposed conditions of release, the offender’s movement in the community shall be restricted as
specified below:

(Home Detention)

You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities as preapproved by the probation officer.

//

3:18-CR-03932-JAH

